Opinion issued December 13, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00263-CR
                              NO. 01-18-00371-CR
                            ———————————
              EX PARTE LUIS GILBERT ABREGO, Appellant



                   On Appeal from the 262nd District Court
                            Harris County, Texas
                   Trial Court Case Nos. 1582429 & 1578737


                          MEMORANDUM OPINION

      Appellant Luis Gilbert Abrego appealed the trial court’s denial of his pretrial

applications for writ of habeas corpus in these two causes. We dismiss the appeals

as moot.

      Once an appellant has been convicted and sentenced, any issues concerning

pretrial bail are moot. See Danziger v. State, 786 S.W.2d 723, 724 (Tex. Crim. App.
1990); Oldham v. State, 5 S.W.3d 840, 846 (Tex. App.—Houston [14th Dist.] 1999,

pet. ref’d). Because appellant has now been convicted of sexual assault of a child

and sentenced to 25 years in the Institutional Division of the Texas Department of

Criminal Justice, his appeals challenging pretrial bail are now moot.

      Accordingly, we dismiss these appeals. See TEX. R. APP. P. 43.2(f). Any

pending motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Higley, Lloyd, and Caughey.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2